     Case 2:13-cv-02494-JAM-DB Document 148 Filed 11/23/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    H. DYMITRI HARASZEWSKI,                            No. 2:13-cv-2494 JAM DB P
12                       Plaintiff,
13           v.                                          ORDER
14    KNIPP, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On August 12, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within thirty days. Plaintiff was then granted

23   two extensions of time to file objections. Objections were due no later than November 10, 2020.

24   Neither party has filed objections to the findings and recommendations.

25          The court has reviewed the file and finds the findings and recommendations to be

26   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

27   ORDERED that:

28   ////
                                                         1
     Case 2:13-cv-02494-JAM-DB Document 148 Filed 11/23/20 Page 2 of 2


 1        1. The findings and recommendations filed August 12, 2020, are adopted in full;
 2        2. Plaintiff’s motion to amend the third amended complaint (ECF No. 109) is denied.
 3

 4
     DATED: November 20, 2020                   /s/ John A. Mendez
 5
                                                THE HONORABLE JOHN A. MENDEZ
 6                                              UNITED STATES DISTRICT COURT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
